FILED
                             NOT FOR PUBLICATION                            MAR 31 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DANIEL RENE FUENTES-CENTENO,                    No. 07-73331

               Petitioner,                       Agency No. A076-936-702

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        PREGERSON, LEAVY, and RAWLINSON, Circuit Judges.

        Daniel Rene Fuentes-Centeno, a native and citizen of Nicaragua, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for relief under the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
Nicaraguan Adjustment and Central American Relief Act of 1997 (“NACARA”).

We dismiss the petition for review.

       The agency determined that Fuentes-Centeno failed to establish eligibility

for relief under NACARA because he did not prove his continuous physical

presence in United States commenced prior to December 1, 1995. We lack

jurisdiction to review the agency’s determination. See NACARA, Pub. L. No.

105-100, § 202(f), 111 Stat. 2160, 2196 (Nov. 19, 1997) (“A determination by the

Attorney General as to whether the status of an alien should be adjusted under this

section is final and shall not be subject to review by any court.”).

       The agency denied Fuentes-Centeno voluntary departure as a matter of

discretion. We lack jurisdiction to review such discretionary determinations. See 8

U.S.C. § 1252(a)(2)(B)(i); Galeana-Mendoza v. Gonzales, 465 F.3d 1054, 1056

n.5 (9th Cir. 2006).

       PETITION FOR REVIEW DISMISSED.




NHY/Research                               2                                  07-73331